Taylor, J.
The motion of the defendant to change the place of trial of this action from the county of Rockland to the county of Kings is denied. As bearing upon the attitude of our Appellate Division upon applications to change the place of trial from a rural county to an urban county, upon the ground of convenience of witnesses, examine Anhalt v. Stein (217 App. Div. 751); Berman v. Winter (218 id. 749); Smith v. Mang-Houst Realty Corporation (220 id. 730) ; Denny v. Miller (215 id. 832). Ten dollars costs of the motion is awarded to the plaintiff to abide the event.
Settle order on notice.